Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 7/3/2022. Claims 1-5, 7-12, 14-19 are allowed and claims 6, 13, and 20 are cancelled. Claims 1, 8, and 15 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of scanning a first computer system at configured, default time intervals by a software asset management ("SAM") software application installed on the first computer system, wherein the scanning detects other software applications installed on the first computer system; generating, by the SAM software application, a list of the other software applications installed on the first computer system, as detected by the SAM software application via the scanning, and storing the list on a computer readable storage medium;  triggering, by an override software module installed on a computer system, the SAM software application to perform an early scan of the first computer system, before a scan of the first computer system that the SAM software application would otherwise perform at a next default scan time, wherein the override software module triggers the early scan in response to information about a triggering one of the software applications on the list, wherein the override software module obtains the information about the triggering software application from a source external to the first computer system, and wherein the information that the override software module obtains about the triggering software application from the source external to the first computer system includes a date applicable to the triggering software application, and the method includes: computing, by the SAM software application after each regularly scheduled scan of the first computer system, a next scan time based on the default scan interval that has been configured for the first computer system; and passing the computed next scan time to the override module, wherein he override module triggers the early scan in response to comparing the next scan time to the date applicable to the triggering software application that the override software module obtained from the source external to the first computer system, as required by the independent claims.

	The prior art of record (Ruggeri US PG Pub. 2014/0324639 A1, Panin US PG Pub. 2017/0078208 A1, and Cain et al. US PG Pub. 2006/0080656 A1) teaches scanning/backing up/taking inventory/etc. of computer systems and storing the inventory/backup/etc. information in a computer readable storage medium/database/location/etc., that the information determined when 
scanning/taking inventory of/etc. the computing system and stored in the database/storage medium/etc. may include applications, information, data, etc. stored/installed/etc. on the computer system, that the scanning/inventory/backup procedures/etc. of the computer system may occur at regular time intervals/at scheduled times/at specified times/etc., may be triggered in response to events such as software applications being updated, etc., and that the scanning may be performed by programs installed on the computer system/device/etc. being scanned/backed up/etc. which are controlled/triggered by/etc. sources external to the computer system being scanned/backed up/etc. However, the prior art of record fails to render an obviousness of: the override software module obtaining information about the triggering software application from the source external to the first computer system that includes a date applicable to the triggering software application, computing, by the SAM software application after each regularly scheduled scan of the first computer system, a next scan time based on the default scan interval that has been configured for the first computer system; and passing the computed next scan time to the override module, wherein the override module triggers the early scan in response to comparing the next scan time to the date applicable to the triggering software application that the override software module obtained from the source external to the first computer system, as required by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193